I concur in the opinion that the prescription of five years, which bars only actions founded upon informalities, is not applicable to this case, where property belonging to a succession, and to minor children, was sold to pay debts, and was sold for less than two-thirds of the amount at which it was appraised. In fact, one of the tracts of land, appraised at $1,710, was sold for $600, and the other tract, appraised at $3,000, was sold for $800. But I do not consider it a matter of any importance that some witnesses for the defendants, on the trial of this case, sixteen years after the sale of the property, thought the price was sufficient. The only criterion for determining the price at which a valid sale may be made of minor children's property, to pay the debts of the succession of their ancestor, is the appraisement *Page 954 
made for the purpose of the sale. Lacroix v. Crane, 133 La. 233, 62 So. 657. Thibodeaux v. Thibodeaux, 112 La. 906, 36 So. 800, is not authority to the contrary, because in that case the plea of prescription of five years was overruled; hence the statement that the selling of the property for less than two-thirds of the appraisement might have been deemed an informality if the property had been sold for all that it was worth, was entirely aside from the question which the court decided. That is true also of Lacroix v. Crane.
My opinion is that the plea of prescription of ten years should be overruled, especially with regard to the tract of land having an area of 100 acres, because the defendants were aware of the fact that the property was sold for very much less than two thirds of its value, according to the appraisement; and hence the defendants cannot be said to have been possessors in good faith. It appears also that one of the plaintiffs, Armide Arceneaux, was less than twenty-two years of age when this suit was filed, and as to him I doubt that the prescription of ten years could prevail, even if the defendants had been possessors in good faith. The prescription of ten years, however, was not considered at all in the original decision of this case, by this court; and I respectfully submit that the subject ought to be dealt with more thoroughly now, with reference to the facts on which the plea is founded.
                      On Second Rehearing.